DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Instant Application paragraph numbers see publication US20200224956.


Response to Amendment
The amendment filed May 5, 2022 has been entered. Claim(s) 21-23 is/are new.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:

Claim 2 recites “wherein first surface” the Office interprets and suggests amending to – wherein the first surface --.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claim(s) 10 and 23 recite “temperature adjusting device” includes the generic/nonce term “device” coupled with the function of “cooling” or “heating”. A return to the specification provides (¶ 24) The temperature adjusting device may include at least one of a cooling device or a heating device. The temperature adjusting device may cool or heat the storage chamber W by at least one of conduction, convection, and radiation. For example, a cooling device, such as an evaporator 150 or a heat absorbing body of a thermoelectric element, may be attached to the inner case 8 to cool the storage chamber W by conduction. By adding an airflow forming mechanism such as a fan, the air may be heat-exchanged with the cooling device by convection and supplied to the storage chamber W. Therefor the limitation is interpreted as equipment capable of cooling or heating a chamber by at least one of conduction, convection, and radiation or equivalents thereof.

Claim(s) 13 and 15 recite “heating device” which includes the generic/nonce term “device” coupled with the function of “generating heat”. A return to the specification provides (¶ 24) a heating device, such as a heater or a heat generating body of the thermoelectric element, may be attached to the inner case 8 to heat the storage chamber W by conduction. Therefor the limitation is interpreted as a heating device, such as a heater or a heat generating body of the thermoelectric element, may be attached to the inner case 8 to heat the storage chamber W by conduction or equivalents thereof.
Claim(s) 14 recites “the heating device includes a heater or a thermoelectric element” providing sufficient structure to overcome the 35 U.S.C. 112(f) objection.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16, 19, and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hole passing through a portion of the third region to prevent heat transfer between the first region and the second region.” Instant Application (¶ 209) discloses that since “heat is not transmitted through the at least one hole 8E, the at least one hole 8E may function as a heat shielding portion that can block heat transfer between the first body 8C and the second body 8D.” The word “prevent” is used inconsistently with its accepted meaning which is “to keep from happening” (MPEP 2173.05(a)). However, heat is transferred through the material around hole 8E and heat is known to transfer through holes (i.e. heat from the sun traveling through space’s vacuum to heat the Earth), thus at most the Instant Application’s hole -- inhibits -- heat transfer.

Claim 19 recites "the hole includes a plurality of holes formed in the wall.” There is insufficient antecedent basis for this “the wall” limitation in the claim.

Claims 2-16 and 21-22 are rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIDEKI OYU (US 10228180, hereinafter OYU).
Regarding claim 1, OYU (FIG. 5) discloses:
A refrigerator comprising:
a cabinet (2) including an inner case (case about regions 3, 4, 5, 6, and 7) in which a storage space (3, 4, 5, 6, 7) is formed; and
a partition (28 and 25, partition 28 only separates 3 from 4-7 when 25 is closed) to divide the storage space into a first space (3) and a second space (4, 5, 6, 7), the partition being provided between the first space and the second space to allow the first space to be separated (via 25) from the second space such that a target temperature of the first space is above the target temperature of the second space,
wherein the inner case includes:
a first region (3) associated with the first space;
a second region (7) associated with the second space; and
a third region (4, 5, 6) provided between the first region and the second region and having a hole (see FIG. 5 illustration below, each hole, defined as a hollow space within a solid body, is bounded by at least 13, 18, 25, 28, 47, 50, and the inner and outer sidewalls of 4, 5, and 6, the partition is also bounded by the outer sidewalls of 4, 5, and 6, thus the hole faces an outer side surface of the partition) passing through a portion of the third region to prevent (air flowing through the illustrated hole prevents heat transfer between regions 3 and 7) heat transfer between the first region and the second region,
wherein the inner case (case about regions 3, 4, 5, 6, and 7) includes a suction port (see FIG. 5 illustration below, the suction port begins above the top surface of 28) into which air in the first space (3) is introduced,
wherein the partition (28 and 25) includes a first surface (see FIG. 5 illustration below) configured to cover the hole (see FIG. 5 illustration below) and a second surface (see FIG. 5 illustration below) positioned adjacent to the suction port, and
wherein a gap (see FIG. 5 illustration below, the gap is bounded by 28’s top and bottom surfaces) between the second surface of the partition (28 and 25) and the suction port defines an inflow passage through which air in the storage space (3, 4, 5, 6, 7) passes to be suctioned into the suction port.

    PNG
    media_image1.png
    1020
    973
    media_image1.png
    Greyscale


Regarding claim 2, OYU discloses the limitations of claim 1. OYU additionally discloses:
wherein the first surface of the partition (see FIG. 5 illustration above) includes an outer surface (see FIG. 5 illustration above) of the partition (28 and 25), and the hole faces an outer side surface (each hole, defined as a hollow space within a solid body, is bounded by at least 13, 18, 25, 28, 47, 50, and the inner and outer sidewalls of 4, 5, and 6, the partition is also bounded by the outer sidewalls of 4, 5, and 6, thus the hole faces an outer side surface of the partition) of the partition.

Regarding claim 3, OYU discloses the limitations of claim 2. OYU additionally discloses:
wherein an area (the area bounded by at least 13, 18, 25, 28, 47, 50) of the hole is smaller than an area of the outer side surface of the partition (shown side surface of 28).
While not to scale, the area bounded by at least 13, 18, 25, 28, 47, 50 in FIG. 5 is smaller than partition 28, meeting this limitation.

Regarding claim 4, OYU discloses the limitations of claim 1. OYU additionally discloses:
wherein the hole (see FIG. 5 illustration above) includes a plurality of holes (18, FIGS. 5-6 shows a hole 18 in 4, 5, and 6) formed in the third region (4, 5, 6), and
wherein the plurality of holes are formed in a line (FIG. 6 shows two holes 18 in a line).
In the alternative, each of the holes identified in FIG. 5 above line up with each other vertically.

Regarding claim 5, OYU discloses the limitations of claim 4. OYU additionally discloses:
wherein the plurality of holes (18, FIGS. 5-6 shows a hole 18 in 4, 5, and 6) are formed in a side surface (inner side surface includes (top, sides, bottom and rear) of 4, 5, and 6 facing inward to 4, 5, and 6) of the third region (4, 5, 6) that extends rearward from an opening (see FIG. 5 illustration above) of the cabinet.

Regarding claim 6, OYU discloses the limitations of claim 5. OYU additionally discloses:
wherein the plurality of holes (18 of the area bounded by at least 13, 18, 25, 28, 47, 50) are aligned in a horizontal direction (FIG. 6 shows two holes 18 in a line) on the side surface, and
wherein the side surface (side surface of 4, 5, and 6) includes:
a first area (in front of 18, closer to doors 9 and 10) of the side surface that is provided in front of a foremost one of the plurality of holes (18);
a second area (between 47 and 28 nearer to 13 and 50) of the side surface that is provided at a rear of a rearmost one of the plurality of holes; and
a third area (space between adjacent holes bounded by at least 13, 18, 25, 28, 47, 50 and the hole at the bottom of 6, see FIG. 5 illustration above) of the side surface that is formed between an adjacent pair of the plurality of holes.

Regarding claim 7, OYU discloses the limitations of claim 6. OYU additionally discloses:
wherein a plurality of the third areas (space between adjacent holes bounded by at least 13, 18, 25, 28, 47, 50 and the hole at the bottom of 6, see FIG. 5 illustration above) of the side surface are formed between corresponding adjacent pairs (within chambers 4, 5, and 6) of the plurality of holes (18).

Regarding claim 8, OYU discloses the limitations of claim 5. OYU (FIGS. 5-6) additionally discloses:
wherein a first area (4) and a second area (5) of the side surface included in the third region (4, 5, 6) are spaced apart in a horizontal direction (FIG. 4), and
wherein the hole (see FIG. 5 illustration above) is formed to extend between the first area (4) and the second area (5) of the side surface such that a length (see FIG. 5 illustration above) of the hole in the horizontal direction is greater than a height (see FIG. 5 illustration above) of the hole.

Regarding claim 9, OYU discloses the limitations of claim 8. OYU additionally discloses:
wherein the first surface (see FIG. 5 illustration above) of the partition includes a side surface of the partition,
wherein a length (see FIG. 5 illustration above, each hole is bounded by at least 13, 18, 25, 28, 47, 50 which is smaller horizontally than the lengths of 28 and 25) of the hole in the horizontal direction is less than a length (28 and 25) of a side surface of the partition in the horizontal direction, and
wherein the hole faces (each hole is bounded by at least 13, 18, 25, 28, 47, 50, and the inner and outer sidewalls of 4, 5, and 6, the partition is also bounded by the outer sidewalls of 4, 5, and 6, thus the hole faces a side surface of the partition) the side surface of the partition.

Regarding claim 10, OYU discloses the limitations of claim 1. OYU (FIG. 5) additionally discloses:
a wall (45) provided in the inner case to partition an inner cavity (14) of the inner case (case about regions 3, 4, 5, 6, and 7) into the storage space (3) and an air flow path (arrows in FIGS. 5-7); and
a temperature adjusting device (32) and a fan (35) that are positioned in the air flow path.

Regarding claim 11, OYU discloses the limitations of claim 10. OYU (FIG. 5) additionally discloses:
wherein the inner case (case about regions 3, 4, 5, 6, and 7) includes a side surface,
wherein a first area (in front of 18, closer to doors 9 and 10) of the side surface is provided on a first side of the wall (in front of 18, closer to doors 9 and 10, this first area is on this first side of the wall) and faces the air flow path (arrows in FIGS. 5-7), and a second area (between 47 and 28 nearer to 13 and 50) of the side surface is provided on a second side of the wall (closer to 47 and 50, but within 4, 5, 6) and faces the storage space (4, 5, 6), and
wherein the hole (see FIG. 5 illustration above) is included in the second area of the side surface that faces the storage space.

Regarding claim 12, OYU discloses the limitations of claim 1. OYU additionally discloses:
a first temperature sensor (55) configured to sense a temperature of the first space (3);
a second temperature sensor (53) configured to sense a temperature of the second space (4, 5, 6, 7);
a first damper (25) configured to adjust a flow of air supplied to the first space; and
a second damper (26) configured to adjust a flow of air supplied to the second space.

Regarding claim 17, OYU (FIGS. 4-5) discloses:
A refrigerator comprising:
a cabinet (2) in which a first storage space (3) and a second storage space (4, 5, 6, 7) are formed, the first storage space being associated with a first target temperature (3 is a refrigerating chamber), and the second space is associated with a second target temperature (4 is an ice-making chamber, 5 and 6 are freezing chambers, and 7 is a vegetable chamber) that differs from the first target temperature, the cabinet having an opening (FIGS. 4-5, accessed by opening doors 8, 9, 10, 11, 12) to access the first storage space (3) or the second storage space (4, 5, 6, 7);
a door (8, 9, 10, 11, 12) configured to open and close the opening of the cabinet (2);
a side wall (side wall of cabinet 2 between chambers 3, 4, 5, 6, 7 and the exterior of refrigerator 1) that extends within the first storage space and the second storage space, the side wall including a front end (closed to the doors) defining the opening of the cabinet (2);
a hole (see FIG. 5 illustration above, each hole, defined as a hollow space within a solid body, is bounded by at least 13, 18, 25, 28, 47, 50, and the inner and outer sidewalls of 4, 5, and 6, the partition is also bounded by the outer sidewalls of 4, 5, and 6, thus the hole faces an outer side surface of the partition) that is formed in a region (each hole is bounded by at least 13, 18, 25, 28, 47, 50) of the side wall where the first storage space (3) and the second storage space (4, 5, 6, 7) are separated (by partition 28, 25 above the hole) from each other, the hole including a first end (closer to 18) positioned adjacent to the front end of the side wall, and a second end (closer to 13) positioned adjacent to the rear end of the side wall,
wherein the cabinet includes a partition (28 and 25) that is provided between the first storage space (3) and the second storage space (4, 5, 6, 7), and
wherein the partition is positioned to overlap the hole such that the partition shields first and second ends of the hole (the partition 28, 25 shields the hole end near 18 from space 3 and the partition also shields the hole end near 13 from space 3).


Regarding claim 18, OYU discloses the limitations of claim 17. OYU additionally discloses:
wherein the hole is positioned to face (each hole is bounded by at least 13, 18, 25, 28, 47, 50, and the inner and outer sidewalls of 4, 5, and 6, the partition is also bounded by the outer sidewalls of 4, 5, and 6, thus the hole faces a side surface of the partition) a side of the partition (see FIG. 5 illustration above).

Regarding claim 19, OYU discloses the limitations of claim 18. OYU additionally discloses:
the partition (28, 25) extends in a horizontal direction (see FIG. 5 illustration above), and
the hole (see FIG. 5 illustration above) includes a plurality of holes (18, FIGS. 5-6 shows a hole 18 in 4, 5, and 6) formed in the wall (47), and
the plurality of holes (18) are aligned in the horizontal direction (FIG. 6 shows the holes 18 are in a line) to face the side of the partition.

Regarding claim 20, OYU discloses the limitations of claim 18. OYU additionally discloses:
wherein:
the partition (28 and 25) extends in a horizontal direction (see FIG. 5 illustration above), and
the hole (see FIG. 5 illustration above) is elongated in the horizontal direction such that a length (see FIG. 5 illustration above) of the hole in the horizontal direction is greater than a height (see FIG. 5 illustration above) of the hole.


Regarding claim 21, OYU discloses the limitations of claim 1. OYU additionally discloses:
a discharge port (the discharge port extends around the hole bounded by at least 13, 18, 25, 28, 47, 50 and with an exit around 18) through which air is discharged to the second space (4, 5, 6, 7), wherein the first space (3) is located vertically above the second space, and wherein a top (see FIG. 5 illustration above) of the second surface of the partition is positioned adjacent to the suction port (see FIG. 5 illustration above) and a bottom (see FIG. 5 illustration above) of the second surface of the partition is positioned adjacent to the discharge port.

Regarding claim 22, OYU discloses the limitations of claim 21. OYU additionally discloses:
wherein the second surface (see FIG. 5 illustration above) of the partition shields (the second surface shields the suction port from parts of the hole bounded by at least 13, 18, 25, 28, 47, 50) at least a portion of the suction port (see FIG. 5 illustration above).

Regarding claim 23, OYU discloses the limitations of claim 17. OYU additionally discloses:
further comprising a cover (50) provided at the rear end of the side wall (side wall of cabinet 2 between chambers 3, 4, 5, 6, 7 and the exterior of refrigerator 1) and configured to shield a temperature adjusting device (32), wherein the cover includes a discharge port (between 51 and 52) through which air passing the temperature adjusting device is discharged to the second space (4, 5, 6, 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU in view of HOLLAND (US 20100199709, hereinafter HOLLAND).
Regarding claim 13, OYU discloses the limitations of claim 1, but lacks a heating device as claimed. HOLLAND (FIGS. 1 and 3) additionally teaches:
a heating device (24) positioned at at least one of the first region (represented by 16) of the inner case (represented by 13) or the partition (represented by 14).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of HOLLAND (¶ 22) to employ heaters in each chamber to heat the compartments individually to maintain (¶ 31) the set temperatures.

Regarding claim 14, OYU as modified teaches all the limitations of claim 13. HOLLAND (FIGS. 1 and 3) additionally teaches:
wherein the heating device (24) includes a heater (¶ 22) or a thermoelectric element (¶ 22).

Regarding claim 15, OYU as modified teaches all the limitations of claim 13. HOLLAND (FIG. 3) additionally teaches:
a shelf (15, 76) provided in the first space (represented by 16),
wherein the heating device (24) includes an inner heating device (FIGS. 7-8) provided on at least one of the shelf (below 15) ….
HOLLAND (FIG. 3) provides heater 24 at the top of space 16, therefore when providing a heater to OYU spaces 4 or 5, one skilled in the art would provide the heater on the bottom of partition 28 in line with the teaching of HOLLAND.

Regarding claim 16, OYU as modified teaches all the limitations of claim 13. HOLLAND (FIGS. 1 and 3) additionally teaches:
a heating device (24) is a first heating device (24), and
the refrigerator further comprises:
a second heating (26) device provided in a second region (represented by 18) of the inner case (13).


Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.

Regarding page 9, ¶ 7, the Office welcomes an Interview Request in accordance with the MPEP after Applicant has reviewed the Instant Office Action.

Regarding page 11, ¶ 2, Applicant Argues that OYU lacks “having a hole passing through a portion of the third region to prevent heat transfer between the first region and the second region.” In response, OYU has a hollow spaces (illustrated in FIG. 5 above) which due to the air flowing through them from and to evaporator 32 (and partitions 28 and 29) prevent heat transfer from chamber/region 3 to chamber/region 7.

Regarding page 11, ¶ 2, Applicant Argues that OYU lacks “wherein the inner case includes a suction port into which air in the first space is introduced, and wherein the partition includes a first surface configured to cover the hole and a second surface positioned adjacent to the suction port.” In response, when OYU air door 25 is open air is flows into air duct 14 exiting blow out port 17, thus air is introduced into chamber 3 from air door 25 when air is sucked/blown through the airflow circuit: 32-35-25-14-3-20-22-32.

Regarding page 11, ¶ 3, Applicant Argues that OYU lacks “wherein a gap between the second surface of the partition and the suction port defines an inflow passage through which air in the storage space passes to be suctioned into the suction port.” In response, OYU teaches a gap (illustrated in FIG. 5 above) between the partition 28’s second surface and the partition’s top and bottom surfaces where air door 25 resides that operates as a suction port in flows in an airflow circuit: 32-35-25-14-3-20-22-32.
	
Regarding pages 11-12, ¶ 4, claim 1, Applicant Argues that HOLLAND does not cure the deficiencies of OYU. In response, HOLLAND is no longer applied to reject the claim.

Regarding page 13, ¶ 3, Applicant Argues that OYU lacks “the hole formed on a sidewall between the first and second storage spaces or the partition between the first and second storage spaces.” In response, upon re-reviewing the claims as amended, OYU lacks a hole “in” the side wall; OYU has a hole formed in the side wall region.

Regarding page 13, ¶ 4, Applicant Argues that HOLLAND lacks “a hole that is formed in a region of the side wall where the first storage space and the second storage space are separated from each other, the hole including a first end positioned adjacent to the front end of the side wall and a second end positioned adjacent to the rear end of the side wall, the cabinet including a partition that is provided between the first storage space and the second
storage space, and the partition being positioned to overlap the hole such that the partition shields first and second ends of the hole.” In response, HOLLAND is no longer applied to reject the claim.

Regarding page 14, ¶ 2, Applicant's arguments are directed to LEE. In response, the new ground of rejection does not rely on LEE.

Claims 2-6, 18-20, and 21-23 are rejected due to being dependent upon a rejected claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

COSTA (US-20180363974-A1) teaches a(n): ADJUSTABLE MULLION ASSEMBLY.
HEO (US-20210285714-A1) teaches a(n): REFRIGERATOR.
RIBEIRO (US-10126040-B1) teaches a(n): ADJUSTABLE REFRIGERATOR COMPARTMENT AND DOOR ASSEMBLY.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763